FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 02/28/2022 in which claim 23 was withdrawn; and claims 1, 5 and 17 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-22 and 24-25 are under examination.

Modified RejectionsNecessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-16, 18-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al (21 May 2009; US 2009/0130211 A1) in view Menon et al (10 May 2001; WO 01/32036 A1) and Takaichi et al (3 November 2005; US 2005/0244543 A1).
Regarding claim 1, Gamay teaches a soft chewable gelled emulsion food product comprising 5 to 35% by weight of a lipophilic nutraceutical, 2% to 10% by weight of gelling agent(s) that stabilize the emulsion, and about 15% to about 35% by weight of water ([0028]-[0032], [0043]-[0048], [0057], [0058], [0060], [0069]-[0072], [0083], [0086] and [0089]). Gamay teaches the lipophilic nutraceuticals refer to nutritional additives and nutrients such as oil, fatty acids and fat-soluble oils ([0032] and [0053]-[0058]). Gamay teaches the gelling agents are selected from the group consisting of gelatin, gellan gum, pectin, agar, carrageenan, alginates and combination thereof ([0070], [0086] and [0089]). Gamay teaches the gelled emulsion food product further contains polyols such as glycerin, maltitol, sorbitol and xylitol, and non-nutritive sweeteners (sugar-free) such as sucralose and aspartame ([0073]). Gamay teaches a sugar-free gelled emulsion containing from 5% to 35% of polyols such as glycerin and/or sorbitol ([0089] and [0092]). It is noted that the soft chewable gelled emulsion product of Gamay meets the feature of “the gelled emulsion is solid at room temperature” of the claimed invention.
Thus, it would have been obvious for an ordinary artisan provided the guidance from Gamay to optimize the weight % of gelling agent, water and non-nutritive sweeteners/polyols in the gelled emulsion food product because as discussed above, Gamay teaches weight % of gelling agent, water and non-nutritive sweeteners/polyols which overlaps the claimed ranges for gelling agent, water and cariogenic sugars and/or polyols. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of gelling agent, water and cariogenic sugars and/or polyols to achieve a desired solid gelled emulsion product would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
However, Gamay does not teach the plant sterol and/or stanol fatty acid ester and amount thereof; and the acid and buffering agent of claim 1.
Regarding the plant sterol and/or stanol fatty acid ester and amount thereof of claim 1, Menon teaches a cholesterol reducing stanol composition that is emulsified comprising plant stanol ester, gelling agents, and sugars/polyols, wherein the composition is orally administered in a variety of forms including chewable dosage forms and wherein the composition contains from about 10 to about 99.99% weight, and preferably, an higher amount from about 40 to about 95% by weight of plant stanol ester and is a soft, pliable solid material (abstract; page 1, lines 9-15; pages 5-8; page 11; page 19, lines 14-19; pages 20-21; pages 25-27). 
It would have been obvious to one of ordinary skill in the art to include the plant stanol ester of Menon as the lipophilic nutraceutical in the gelled emulsion food product of Gamay and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because both Gamay and Menon are drawn to producing a chewable dosage forms that is useful as a nutraceutical product to provide health benefits, and Menon teaches that stanol ester contains unsaturated fatty acids (Menon: page 8, lines 1-5 per US 5,958,913) and thus, is within the scope of the lipophilic nutraceutical of Gamay, as unsaturated fatty acids materials can be added as part of the lipophilic nutraceutical component of the gelled emulsion food product of Gamay ([0057]). Thus, an ordinary artisan provided the guidance from the prior art would looked including the plant stanol ester of Menon as the lipophilic nutraceutical in the gelled emulsion food product of Gamay with a reasonable expectation of producing a resultant solid product that useful as a nutraceutical product to provide health benefits, and produce Applicant’s claimed invention with reasonable success.
It would also have been obvious to one of ordinary skill in the art to optimize the weight % of the stanol ester in a gelled emulsion to an amount of 40-75% by weight, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because as discussed above, Menon provided the guidance for optimizing the amount of lipophilic nutraceutical such as plant stanol ester to an amount from about 10 to about 99.99% weight, and preferably, an higher amount from about 40 to about 95% by weight when used as a food product or a chewable dosage form for reducing cholesterol. The parameter of plant stanol ester to an amount from about 10 to about 99.99% weight as taught in Menon overlaps no only the parameter of 5 to 35% by weight of a lipophilic nutraceutical of Gamay, but also the claimed parameter of 40-75% by weight.  Thus, an ordinary artisan provided the guidance from Menon would looked to optimizing the maximum weight of lipophilic nutraceutical such as plant stanol ester to higher than 35% such as 40% or above by lowering the water content in the composition to an amount within the water content of 10% to 50% by weight suggested by Gamay for obtaining a soft chewable product (Gamay: [0060], [0089]: Products G-K). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of plant stanol ester to achieve a desired solid gelled emulsion product would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding the acid and buffering agent of claim 1, Takaichi teaches a gelled emulsion comprising acidulants selected from two kinds of acidic components including malic acid and trisodium citrate, wherein the acidulants in the gelled emulsion is in the range of about 0.5  to about 3 wt.% (Abstract; [0009], [0013], [0021], [0049]-[0091]).
It would have been obvious to one ordinary skill in the art to include acidulants such as malic acid and trisodium citrate in the gelled emulsion of Gamay, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Takaichi provided the guidance to do so by teaching that acidulants such as malic acid and trisodium citrate are added to a gelled emulsion to improve mouthfeel (texture) as desired and achieve pH adjustment or buffer function (Takaichi: [0050]-[0051]). Thus, an ordinary artisan seeking to adjust the gelled emulsion to a desired pH as well as to improve mouthfeel of the gelled emulsion, would have looked to including acidulants such as malic acid and trisodium citrate, and achieve Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to one of ordinary skill in the art to optimize the amount of acidulants such as malic acid and trisodium citrate that is included in the gelled emulsion, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Takaichi teaches that the amount of acidulants can be optimized in the range of about 0.5  to about 3 wt.%, which is parameter which overlaps or fall within the claimed ranges in claim 1. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of acid and a buffering agent in a gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 3, Gamay teaches the sweeteners include sucrose, glucose, fructose, maltose and lactose ([0073]).
Regarding claims 4-6, Gamay teaches the sweeteners as flavors can be present in the gelled emulsion in an amount from about 0.01% to about 10% by weight of the finished product ([0073]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of cariogenic sugars in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claims 7 and 8, Gamay teaches the polyol is glycerin, maltitol, sorbitol, xylitol, or mixtures thereof ([0073; Examples 2 and 3).
Regarding claims 9 and 10, Gamay teaches the gelled emulsion contains from 5% to 35% of polyols ([0089] and [0092]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of polyols in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 11, Gamay teaches the gelling agents are selected from the group consisting of gelatin, gellan gum, pectin, agar, carrageenan, alginates and combination thereof ([0070]; [0086] and [0089]).
Regarding claims 12 and 13, Gamay teaches the gelled emulsion contains 2% to 10% by weight of gelling agent(s) ([0071]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of gelling agents in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 14, Gamay teaches the gelled emulsion contains about 15% to about 35% by weight of water ([0028]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of water in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 15, Gamay teaches a dose unit of the gelled emulsion is 5 grams ([0092]).
Regarding claim 16, Gamay teaches the gelled emulsion has a water activity from about 0.70 to 0.96 ([0090])
Regarding claim 18, Gamay teaches the gelled emulsion is incorporated into a dietary supplement product ([0013] and [0085]).
Regarding claim 19, Menon teaches that plant stanol ester is known to be used for reducing cholesterol (page 5).
Regarding claims 20-22, Gamay teaches an edible product containing the gelled emulsion (abstract). Nowhere does Gamay teaches that the edible product is coated, thereby the edible product of Gamay is uncoated. Menon teaches the edible product is uncoated (Menon: page 21, lines 10-15). Gamay teaches the gelled emulsion food product is in a pre-formed package that is hermetically sealed ([0018]-[0019]).
Regarding claim 24, Gamay teaches the gelled emulsion is sugar-free ([0088]-[0089], Example 2), thereby there are no cariogenic sugars present in the gelled emulsion.
Regarding claim 25, Gamay teaches the gelled emulsion contains from about 2% to 10% by weight of gelling agent and 5 to 35% by weight of a lipophilic nutraceutical (Gamay: [0054], [0071] and [0089]: Product K), which are parameters which overlaps or fall within the claimed weight ratio of “plant stanol ester to the gelling agent is at least 6.0:1.” Menon provided the guidance for optimizing the amount of lipophilic nutraceutical such as plant stanol ester to an amount from about 10 to about 99.99% weight, and preferably, an higher amount from about 40 to about 95% by weight (Menon: page 20). Thus, an ordinary artisan provided the guidance from Menon would looked to optimizing the maximum weight of lipophilic nutraceutical such as plant stanol ester to higher than 35% such as 40% or above by lowering the water content in the composition to an amount within the water content of 10% to 50% by weight suggested by Gamay for obtaining a soft chewable product (Gamay: [0060], [0089]: Products G-K). As such, optimization of the parameters of gelling agent and lipophilic nutraceutical such as plant stanol ester in the gelled emulsion would have been obvious to arrive at the claimed with ratio of plant sterol ester to the gelling agent of at least 6.0:1, as the parameters as suggested by Gamay and Menon upon routine optimization would overlap or fall within the claimed weight ratio of “at least 6.0:1.” It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight ratio of the plant sterol ester to gelling agent in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al (21 May 2009; US 2009/0130211 A1) in view Menon et al (10 May 2001; WO 01/32036 A1), and Takaichi et al (3 November 2005; US 2005/0244543 A1), as applied to claim 1 above, and further in view of Ekblom et al (7 August 2008; US 2008/0187645 A1).
The gelled emulsion of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Gamay, Menon and Takaichi do not teach the triglyceride of claim 2 and the energy content of claim 17.
Regarding claims 2 and 17, Ekblom teaches an emulsified food product comprising plant sterol and/or stanol fatty acid ester, one or more stabilizer selected from gelatin, carrageenan, gellan gum, pectin, alginates, agar, and mixtures thereof, and water (abstract; [0001], [0026], [0032]-[0035] and [0038]; claims 1-13). Ekblom teaches the emulsified food product further contains at most 5% by weight of triglycerides such as vegetable oil ([0030] and [0040]-[0043]), which fall within the range of the claimed invention for triglycerides. Absent some demonstration of unexpected results from the claimed parameters, the optimization of amounts of triglycerides fat in the emulsion would have been obvious at the time of applicant's invention (MPEP 2144.05 (I)-(II)). Ekblom further teaches the energy content from the fat is from 50 to 1350 kJ, preferably from 50 to 190 kJ, and most preferably from 50 to 120 kJ calculated on an amount of food product containing 3.4 g plant sterol and/or stanol fatty acid ester ([0037]; claim 10).
I would have been obvious to one of ordinary skill in the art to include triglyceride in an amount of at most 5% by weight in the gelled emulsion, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ekblom teaches that triglycerides can be added to an emulsified food product so as the product get proper texture properties, as well as triglycerides increase the amount of energy one gets from one serving of the product (Ekblom: [0030]). One of ordinary skill in the art would have reasonable expectation of success of including triglycerides in the gelled emulsion food product of Gamay because Gamay also indicated that triglycerides can be added to the gelled emulsion (Gamay: [0057] and [0058]). Thus, an ordinary artisan provided the guidance from Ekblom would have looked to including triglycerides in the gelled emulsion food product of Gamay with a reasonable expectation of obtaining a gelled emulsion good product proper texture properties, as well as triglycerides increase the amount of energy one gets from one serving of the product, and achieve Applicant’s claimed invention with reasonable success.
It would also have been obvious for one ordinary skill in the art to optimize the energy content from the fat in the gelled emulsion of Gamay to an energy content as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ekblom provided the guidance to do so by teaching that the energy content from fat of the emulsified food product can be optimize from 50 to 1350 kJ, preferably from 50 to 190 kJ, and most preferably from 50 to 120 kJ calculated on an amount of food product containing 3.4 g plant sterol and/or stanol fatty acid ester, and such energy content from fat based on the amount of plant sterol and/or stanol fatty acid ester per gram meets the recommended daily dose that provide an optimal reduction of serum LDL and total cholesterol levels (Ekblom: [0037]). Thus, an ordinary artisan provided the guidance from the prior art would looked to determine the desired amount per gram of sterol and/or stanol fatty acid ester to be added to the gelled emulsion of Gamay such that the resultant gelled emulsion food product provide an energy content from fat of at most 40 kJ, thereby meeting the recommended daily dose that provide an optimal reduction of serum LDL and total cholesterol levels, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art alone or in combination fails to disclose or teach the acid and buffering agent as amended in claim 1. (Remarks, page 6-7).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Takaichi provided the guidance for adding acidulants such as malic acid and trisodium citrate to a gelled emulsion to improve mouthfeel (texture) as desired and achieve pH adjustment or buffer function (Takaichi: Abstract; [0009], [0013], [0021], [0049]-[0091]). Thus, an ordinary artisan seeking to adjust the gelled emulsion of Gamay to a desired pH, as well as, to improve mouthfeel of the gelled emulsion, would have looked to including acidulants such as malic acid and trisodium citrate, and achieve Applicant’s claimed invention with reasonable expectation of success.
As a result, for at least the reason discussed above, claims 1-22 and 24-25 remain rejected as being obvious and unpatentable over the combined teachings of cited prior arts in the pending 103 rejections as set forth in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10532060 in view of Takaichi et al (US 2005/0244543 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent significantly overlap with the subject matter of instant claims, i.e. a gelled emulsion that is solid at room temperature and edible product containing the gelled emulsion, wherein the gelled emulsion comprising plant sterol ester and/or plant stanol ester, at least one polyol, and combinations thereof, gelling agent and water, with overlapping amounts of plant sterol ester and/or plant stanol ester, at least one polyol, and combinations thereof, gelling agent and water. 
The difference between the claims of instant application and that of the Patent is the acid and buffering agent that is part of the gelled emulsion of the instant claims. However, it would have been obvious to include the acid and buffering agent as recited in the claims of the instant application in the gelled emulsion of the Patent in view of the guidance from Takaichi (Abstract; [0009], [0013], [0021], [0049]-[0091]). 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10532060 in view of Takaichi.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant indicated that they reserves the right to address this position including the possibility of submitting a terminal disclaimer, if still necessary, once all other basis for rejection have been removed. (Remarks, page 7).

In response, the pending double patent rejection as set forth in this office action is maintained for the reason of record and pending the filing of a terminal disclaimer.

New Objection
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation of “the acid is selected from at least one of citric acid and malic acid” in claim 1 is an improper recitation of a Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  For example, a proper Markush language for the above recitation is “the acid is selected from the group consisting of citric acid, malic acid, and a combination thereof.” Appropriate correction is required.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613